Order of Appellate Term affirmed, without costs. The testimony of plaintiff and of the witness Phillips warranted the inference that there was usury. Lazansky, P, J., Rich and Kapper, JJ., concur; Hagarty and Scudder, JJ., dissent and vote to reverse, with the following memorandum: The record does not contain any competent evidence of usury. The statement by the defendant maker to the defendant accommodation indorser, that the full amount of the note was not advanced, is hearsay and has no probative force.